Citation Nr: 1738087	
Decision Date: 09/11/17    Archive Date: 09/22/17

DOCKET NO.  13-32 666	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUE

Whether a timely substantive appeal was filed with a March 2011 rating decision which determined that new and material evidence had not been received to reopen the claim of service connection for calluses of the feet.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. Jones, Associate Counsel






INTRODUCTION

The Veteran had active service from April 1975 to August 1977.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2013 decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Pittsburgh, Pennsylvania. 


FINDINGS OF FACT

1.  VA received the Veteran's substantive appeal in April 2013, which was greater than 60 days from the mailing of the statement of the case in August 2012 and more than one after the mailing of the March 2011 rating decision.  

2.  The Veteran neither requested an extension for filing a substantive appeal nor submitted evidence requiring issuance of a supplemental statement of the case.


CONCLUSION OF LAW

A timely appeal was not received following issuance of the March 2011 rating decision and August 2012 statement of the case.  38 U.S.C.A. § 5104, 7105 (West 2014); 38 U.S.C.A. §§ 3.103, 3.156, 19.32, 20.200, 20.300, 20.302, 20.303 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The VCAA does not apply because the issue presented is solely one of statutory interpretation and/or the claim is barred as a matter of law.  See Smith v. Gober, 14 Vet. App. 227, 230 (2000).  The facts are not in dispute and resolution of the claim is wholly dependent on interpretation of the applicable laws and regulations.  See Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001); see also VAOPGCPREC 5-2004 (June 23, 2004).

A claimant is entitled to notice of any decision by VA affecting the payment of benefits or the granting of relief.  38 U.S.C.A. § 5104 (West 2014).  Such notice must inform a claimant of the right to initiate an appeal by filing a notice of disagreement (NOD), plus the periods in which an appeal must be initiated and perfected.  38 C.F.R. § 3.103(f).  A claimant may then initiate an appeal from a VA decision by the timely filing of a NOD in writing.  38 C.F.R. § 20.200 (2016). 

A substantive appeal must be filed within 60 days from the date the RO mailed a claimant the SOC or within the remainder of the one-year period from the date of mailing of the rating decision being appealed, whichever is later.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.302 (b)(1).  

If, however, (i) a claimant submits additional evidence within one year of the date of mailing of the notification of the determination being appealed, and (ii) that evidence, in accordance with 38 C.F.R. § 19.31, requires that the claimant be furnished a supplemental statement of the case, then the time to submit a substantive appeal shall end not sooner than 60 days after such supplemental statement of the case is mailed to the claimant, even if the 60-day period extends beyond the expiration of the one-year appeal period.  38 C.F.R. § 20.302(b)(2).  

Furthermore, an extension of the 60-day period for filing a substantive appeal may be granted for good cause.  The request for an extension must be made in writing prior to expiration of the time limit for filing the substantive appeal.  38 C.F.R. § 20.303.

The Veteran's petition to reopen the claim of service connection for calluses was denied in a March 2011 rating decision.  Notification of the determination was mailed to the appellant in the same month.  He filed a timely notice of disagreement in May 2011, after which the RO issued a statement of the case on August 24, 2012.  The substantive appeal (VA Form 9) was signed by the Veteran on April 8, 2013 and VA received it on April 9, 2013.  The substantive appeal was received more than 60 days from the August 2012 mailing of the statement of the case and not within the one-year period following the rating decision.  There is no other document or writing of record that was received within the relevant time frame that constitutes a valid and timely filed substantive appeal.

Additionally, the evidence does not show that the Veteran filed a request for an extension of the time limit for filing a substantive appeal.  Further, he did not submit additional evidence requiring the issuance of a supplemental statement of the case.  Finally, the record contains no indication, nor has the Veteran contended that VA treated the appeal as timely or took other actions which may constitute a waiver of timeliness.  See Percy v. Shinseki, 23 Vet. App. 37, 45 (2009).

In reaching this decision, the Board considered the Veteran's statement to the effect that he did not receive the August 2012 Statement of the Case.  The record contains no indication that the Statement of the Case was returned as undeliverable nor are there any other indicia of irregularities in the administrative process.  Thus, his contentions do not provide a basis upon which to grant the appeal.  Clemmons v. West, 206 F.3d 1401, 1403 (Fed. Cir. 2000).  

In light of the foregoing, the Board finds that a timely substantive appeal was not filed.  Thus the appeal is denied. 


ORDER


The appeal as to the issue of timeliness of the substantive appeal is denied.



____________________________________________
Cheryl L. Mason
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


